Citation Nr: 0824753	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-surgical lumbar 
stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).

In September 2005, the veteran and his wife appeared and 
testified at the Regional Office (RO) in Montgomery, Alabama 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. §§ 
7101(c), 7102 (West 2002).  A transcript of the hearing is of 
record.

In a December 2005 decision, the Board denied entitlement to 
service connection for post-surgical lumbar stenosis.  The 
veteran appealed the Board's decision to the Court.  In 
December 2006, the parties filed a Joint Motion to Vacate and 
Remand (Joint Motion).  By Order entered December 19, 2006, 
the Court granted this motion, vacated the Board's December 
2005 decision, and remanded the claim for compliance with the 
instructions in the Joint Motion.  The Board remanded this 
claim to the Regional Office (RO) in April 2007 and March 
2008 for further development.  


FINDING OF FACT

The veteran has post-surgical lumbar stenosis, due to injury 
during service.


CONCLUSION OF LAW

The criteria for service connection for post-surgical lumbar 
stenosis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis 

The veteran contends that he injured his back while serving 
at the Royal Air Force (RAF) station in Mildenhall, England.  
He reports working on an office duct system when the ceiling 
gave way and he fell approximately eight feet to the floor.  
The veteran states that he was treated overnight at the Air 
Force hospital in Lakenheath, England, was given pain 
medication, and released the next day.  He contends that he 
has suffered back pain since that time. 

The veteran submitted statements from his brother and son 
which indicate that the veteran has had problems with his 
back and legs ever since falling through a ceiling while 
doing duct work in service.  In addition, the veteran's 
former Air Force supervisor submitted a statement stating 
that the veteran had back problems during service.  The 
veteran is competent to report what he has experienced, that 
is, that he fell through a ceiling and received medical 
treatment shortly thereafter.  Therefore, the Board accepts 
the evidence of an in-service injury, as provided by the 
veteran's own statements and the submitted lay statements.

The Board notes that a complete set of the veteran's service 
treatment records are not available for review, including 
those from the veteran's claimed stay at the Air Force 
hospital in Lakenheath, England.  The Board is mindful that, 
in a case such as this, where complete service treatment 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the veteran's complete service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

The service treatment records that are available are mixed 
regarding the veteran's claimed back injury.  There are 
notations regarding episodes of back pain previous to when 
the veteran suffered his ceiling accident, but no diagnosis 
of the back pain was provided at the time.  The veteran 
contends that his retirement exams state that he had problems 
with his back and legs.  These records, however, indicate 
normal clinical findings of the spine and musculoskeletal 
system, and the veteran did not indicate whether he was 
suffering or had suffered recurrent back pain.  There was an 
indication of a history of cramping in his legs, however.  
Furthermore, in the portion of the report where the veteran's 
medical history is found, as related to the physician, there 
was no mention of any back injury. 

Post-service records indicate that the veteran was seen by 
Dr. Terry C. Smith between April and August 2001.  In April 
2001, he provided the following history: "that for about two 
or three weeks he has had numbness that started in his left 
foot, then worked its way up the left leg, and now goes all 
the way to the iliac crest. Now he says that the right foot 
is starting to go numb.  He does not have any back problems."  
Dr. Smith reviewed a magnetic resonance image (MRI) that is 
not of record and opined that the veteran had significant 
stenosis at L4/5.  The veteran opted to undergo lumbar 
decompressive surgery, which was performed in May 2001.  An 
MRI performed intraoperatively demonstrated tissue spreaders 
and metallic surgical instruments overlying the L4-5 disc, 
which had been noted on a previous MRI.  In addition, mild 
anterior compression deformity of the L1 vertebral body was 
again noted, vertebral alignment was normal, and disc spaces 
were maintained throughout.  In June 2001, the veteran 
underwent surgery to repair a pseudomeningocele (spinal fluid 
leak) and to place a lumbar drain.  An MRI of the lumbar 
spine performed in December 2003 indicated mild central disc 
protrusion, mild central stenosis at T12-L1; small central 
disc herniation, which indents the thecal sac, moderate facet 
hypertrophy, overall moderate central stenosis, and likely 
edema from overall degenerative change at L1-2; and posterior 
laminectomy but no stenosis and no disc herniation at L4-5. 

The veteran underwent back surgery again in January 2008.  A 
January 2008 private neurosurgical admitting note records 
that the veteran's back was injured when he fell though a 
ceiling on a job in England while working in the military as 
an air-conditioning repairman.  The veteran reported he saw 
military medical doctors over the next several years 
complaining of left lower extremity pain and numbness.  The 
diagnosis was L4-5 and 15-S1 severe degenerative disc 
disease, free fragmented herniated lumbar disc, and 
intractable axial and radicular pain syndrome and 
radiculopathy.  In addition, a January 2008 surgery operative 
report noted that since the veteran fell through a roof in 
1987 he has had progressive back pain and left lower 
extremity pain.  The diagnosis was L4-L5 and L5-S1 severe 
degenerative disc disease, recurrent free fragmented 
herniated lumbar disc, as well as foraminal stenosis and 
intractable axial and radicular pain syndrome and 
radiculopathy.

While the service treatment records available do not document 
the claimed accident, there is evidence that the veteran 
suffered from some back problems during service, as indicated 
by some notations in his service treatment record.  In 
addition, the veteran submitted a statement from a former 
supervisor in the Air Force indicating that the veteran 
suffered from back problems in service.  Furthermore, though 
the medical records available to the Board do not show any 
post-service treatment until 2001, the veteran's own 
statements are competent to provide a continuity of 
symptomatology by describing the ongoing pain since discharge 
from service.  See 38 C.F.R. § 3.303(b).  

There is also competent medical evidence relating the 
veteran's present disability with service.  The January 2008 
private neurosurgical admitting note records in the History 
of Present Illness section that the veteran's back was 
injured when he fell though a ceiling on a job in England 
while working in the military as an air-conditioning 
repairman.  The veteran reported he saw military medical 
doctors over the next several years complaining of left lower 
extremity pain and numbness.  In addition the January 2008 
surgery operative report relate the current disability to 
military service by stating that since the veteran fell 
through a roof in 1987 he has had progressive back pain and 
left lower extremity pain.  The medical evidence and 
continuity of symptomatology suggest that the veteran has 
post-surgical lumbar stenosis as a result of events during 
service.  There is no medical evidence to the contrary, 
indicating that the veteran's post-surgical lumbar stenosis 
is not related to service.  

While there is evidence both for and against the claim, the 
Board finds that the evidence regarding service connection 
for the veteran's post-surgical lumbar stenosis is at least 
in equipoise.  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  See Gilbert, supra.  Therefore, service connection 
for post-surgical lumbar stenosis is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for post-surgical lumbar stenosis is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


